Citation Nr: 0618388	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  91-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD), for the period from 
August 16, 1991 to October 28, 1999.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In September 1991, January 1995, April 1996, and 
February 1998, the Board remanded the case for further 
development.

In an August 2001 decision, the Board denied an evaluation in 
excess of 30 percent for compression fracture at T12-L1, 
prior to May 29, 1996, and an initial evaluation in excess of 
30 percent for PTSD, prior to October 28, 1999; and granted a 
20 percent rating for residuals of a right shoulder injury 
prior to September 15, 1999, and an effective date of August 
16, 1991 for the grant of service connection for PTSD.  The 
veteran appealed the Board's August 2001 decision to the 
United States Court of Appeals for Veterans' Claims 
(hereinafter referred to as "the Court").

In a March 2003 Order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's August 2001 
decision, and vacated that part of the Board's decision that 
denied an evaluation in excess of 30 percent for compression 
fracture at T12-L1, prior to May 29, 1996, and an initial 
evaluation in excess of 30 percent for PTSD, prior to October 
28, 1999.  Those issues were remanded to the Board for 
readjudication consistent with the Joint Motion and for 
consideration and compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  The appeal as to the remaining issues 
was dismissed.

In December 2003, the Board remanded the case to the RO for 
further development and for full compliance with the 
provisions of the VCAA.  In a January 2005 decision, the 
Board denied the veteran's claims.

The veteran appealed the Board's January 2005 decision to the 
Court.  In that litigation, a Joint Motion for Partial Remand 
was filed by the parties, averring that remand was required 
to allow the Board to consider the veteran's claim for a 
rating in excess of 30 percent for PTSD prior to October 28, 
1999 in the context of Mittleider v. West, 11 Vet. App. 181 
(1998).  The veteran expressly abandoned his claim as to the 
matter of the Board's denial of a rating in excess of 30 
percent for a compression fracture at T12-L1.  In an Order of 
November 2005, the Court vacated that part of the Board's 
decision regarding the veteran's claim for a rating in excess 
of 30 percent for PTSD, prior to October 28, 1999, and 
remanded the matter, pursuant to the joint motion.  A copy of 
the Court's Order in this matter has been placed in the 
claims file.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD for the period from 
August 16, 1991 to October 28, 1999, was manifested by 
subjective complaints including combat-related nightmares 
with sleep disturbance, flashbacks, depression, irritability, 
anger outbursts, social isolation, and agoraphobia, resulting 
in occupational and social impairment with reduced 
reliability and productivity, and the need to take regularly 
prescribed medication for his psychiatric disability, and 
considerable impairment of industrial adaptability due to 
psychoneurotic symptoms or social impairment.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the schedular 
criteria for an initial 50 percent rating, but no more, for 
PTSD have been met for the period from August 16, 1991 to 
October 28, 1999.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2005), effective November 
7, 1996; 38 C.F.R. § 4.132, DC 9411 (1996), effective prior 
to November 7, 1996.



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, and as set forth below, there can be no 
possibility of prejudice to the veteran.  As set forth 
herein, no additional notice or development is indicated in 
the veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In December 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the January 1997 
rating action that granted service connection appellant was 
instructed what the bases for the assigned rating was, and 
why a higher rating was not for assignment.  Thus he was put 
on notice of the information needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra, concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
February 2001 statement of the case (SOC), and the January 
and August 1997, March and July 2000, and July 2004 
supplemental statements of the case (SSOCs).

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since a Joint Motion for Remand was filed with the Court 
after the bill became law, and the basis for the March 2003 
Court remand was compliance with the duty to assist and 
notice provisions of the new law.  In addition, the Court 
provided him a copy of the Order remanding his case.  The 
Board afforded the veteran ample time in which to proffer 
evidence and/or argument after the case was returned from the 
Court.  In June 2003 and January 2006 letters to the 
veteran's attorney, the Board solicited any additional 
argument or evidence that the veteran wished to submit.  The 
attorney did not respond to the Board's letters.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Factual Background

In June 1991, the veteran's representative raised the issue 
of entitlement to service connection for a psychiatric 
disability.  A January 1997 rating decision granted service 
connection for PTSD and awarded an initial disability rating 
of 30 percent, effective from February 7, 1992, that was 
subsequently revised to reflect an effective date of August 
16, 1991.  A March 2000 rating decision increased the 
veteran's disability evaluation to 70 percent, effective from 
October 28, 1999, the date of a VA psychiatric examination 
showing an increase in severity of the service-connected 
PTSD.  At that time, the RO also granted the veteran's claim 
for service connection for depression.  Although not 
appealing the subsequent increase, the veteran perfected his 
appeal of the initial evaluation for PTSD prior to October 
28, 1999, e.g., for the period from August 16, 1991 to 
October 28, 1999.

Review of the veteran's service medical records fails to show 
any complaints or symptomatology pertaining to a psychiatric 
condition.  

In August 1990, the veteran submitted written statements from 
his younger brother and two friends.  One friend knew the 
veteran in high school before his military service and the 
other knew him since his discharge from service.  All stated 
that the veteran was a track star in high school and very 
athletic before service.  Since his return from service, the 
veteran complained of constant low back, neck and shoulder 
pain and he was unable to complete his college courses due to 
his pain.  The statements indicated that his friends and 
brother believed the veteran could not work because of his 
in-service injuries.  The veteran's brother also stated that 
his physical disabilities had caused depression.

VA medical records, dated from September 1990 to October 
1992, reflect that the veteran was first seen for psychiatric 
complaints on July 18, 1991, to include difficulty 
controlling his temper.  The diagnosis was a need to rule out 
PTSD.  An August 16, 1991 VA outpatient progress note 
indicates an assessment of PTSD, with depression.  In 
November 1991, he was seen for complaints of poor anger 
control, nightmares and flashbacks.  The veteran's appearance 
was presentable and he was in fair contact on three spheres.  
He was anxious and apprehensive.  His mood and affect were 
assessed as rather shallow.  He was not grossly psychotic.  
His insight was minimal and his judgment was assessed as 
being within normal limits.  In February 1992, the veteran 
was given an irregular discharge from an inpatient drug and 
alcohol rehabilitation program.  At that time, his diagnoses 
included continuous alcohol and drug dependency and chronic 
pain syndrome.

The veteran's VA vocational rehabilitation records show that 
he underwent psychological evaluation in December 1991.  In 
January 1992, he was found eligible for a program to improve 
his rehabilitation potential for suitable employment.  He was 
to attend school for accounting and bookkeeping.

During his February 1992 VA psychiatric examination, the 
veteran reported having recently had drug and alcohol 
treatment and detoxification.  He gave a history of in-
service stressors and complained of sleep disturbance and 
nightmares associated with his service in Vietnam.  
Examination revealed that he was quite alert, mildly anxious 
and somewhat apprehensive, with a rather shallow mood.  He 
was quick to become irritable during the interview.  He 
admitted to using marijuana twice a day for back pain.  He 
was not grossly psychotic.  He admitted to losing his temper 
with his wife and children, but denied any recent physical 
abuse.  His mood was rather labile, with apprehension.  His 
cognition was fairly intact, as was his recent and remote 
memory.  He had very poor insight into his drug history and 
resulting emotional problems, but his judgment was assessed 
as fair.  The Axis I diagnoses included mild PTSD and 
multiple substance abuse.  A score of 70 was assigned on the 
Global Assessment of Functioning (GAF) scale.

A June 1993 narrative report in the veteran's VA vocational 
rehabilitation records notes that he was referred back for 
counseling to discuss a change of direction and the next step 
in the evaluation process.  By history, he started school in 
the spring term of 1992, but had lots of physical problems 
and withdrew.  He did not attend summer sessions and, in the 
fall term, he completed his mathematics class with an "A."  
The veteran improved, to the point where he could go into a 
store alone and was better overcoming his agoraphobic 
tendencies.  He worked with a therapist at the Center for 
Holistic Therapies (CHT), where he was a co-facilitator of 
the veterans rap group, that was for drug and alcohol 
counseling.  The vocational rehabilitation counseling 
psychologist's assessment was that the veteran remained 
mentally capable of training and employment.  Whether he 
could carry a full-time class load was yet to be determined.  
The VA psychiatric treating physician concurred that the 
veteran should begin on a limited work tolerance on a part 
time basis and work up to a fuller load as time and health 
permitted.

An undated assessment from a CHT representative that was 
received in January 1993 assessed the veteran as having a 
severe post-traumatic stress issue.  The veteran obsessed and 
was reminded of Vietnam on a daily basis.  His family was 
still intact, although he was alienated from his family of 
origin.  He had no strong friendships and admitted to hitting 
and emotionally abusing his children on a daily basis.  In a 
June 1993 letter from CHT, it was indicated that the facility 
provided subcontract PTSD counseling for the local Vet Center 
and that the veteran was a client for a year and a half.  
When he started treatment, the veteran had to be driven to 
the sessions by his wife because of agoraphobia and 
isolation.  He was also heavily alcohol and drug dependent, 
and exhibited severe emotional numbing, depression, feelings 
of helplessness, and withdrawal.  He had outbursts of 
uncontrolled rage, anxiety, continuous nightmares and 
flashbacks of Vietnam, and sleep disturbance.  He was hyper 
alert, irritable, and had frequent suicidal ideation.  He 
felt a tremendous amount of survival guilt and rage at the 
government for the Vietnam War.  His interpersonal skills 
were seriously impaired and it was concluded that he was 
easily in the 70 percent disability range when compared to 
the awards given other veterans.

In December 1993, a CHT representative submitted another 
letter on the veteran's behalf.  It was indicated that his 
PTSD symptoms varied relative to the level of pain he 
experienced in his back.  There was doubt that he would be 
able to hold full time employment in a traditional job due to 
his physical and emotional PTSD disabilities.  Included were 
records of the veteran's individual and group sessions, 
dating from August 1991 to March 1993.  The records show that 
the veteran complained primarily of problems with his anger 
and problems stemming from his continued use of drugs and 
alcohol.  A summary indicates that he made significant 
progress, that he was initially agoraphobic, and had severe 
depression, flashbacks, nightmares, anger, late stage 
alcoholism, drug abuse and problems with authority figures 
and personal relationships.  He made progress in dealing with 
his anger and maintaining sobriety.  He used medication for 
his physical pain and depression.

A September 1993 VA discharge summary reflects that the 
veteran was hospitalized for evaluation of a possible seizure 
disorder and psychiatric evaluation.  On initial examination, 
the physician observed that the veteran laughed 
inappropriately and unsuccessfully attempted to cry when 
discussing Vietnam.  The veteran grossly exaggerated and 
embellished his back symptoms during physical examination 
that made it nearly impossible to perform an accurate low 
back neurological examination.  A psychiatric evaluation 
resulted in an impression of a very mild form of PTSD.  The 
evaluator was more impressed with the veteran's personality 
disorder that showed antisocial and narcissistic features.  
The discharge diagnoses include personality disorder, with 
antisocial and narcissistic features; mild PTSD; alcohol and 
polysubstance abuse, in remission; and chronic low back pain, 
with no motor deficits in the legs.

The veteran's VA vocational rehabilitation records show that, 
in August 1994, he was evaluated for the next step of the 
rehabilitation process.  He was in extended evaluation status 
to determine feasibility of achieving a vocational 
rehabilitation program.  Due to problems with pain, he was 
able to take only two courses per term.  He then had 
medication problems, so he was kept on limited work tolerance 
while the medication was adjusted.  He identified the field 
of Human Services as his area of interest and he took skill 
upgrading and courses in that area to cut down the course 
load per hour as he went through the rehabilitation process.  
He was able to maintain a grade point average (GPA) of 3.361 
and improved to the point where he believed he could carry 
three courses per term (9 credit hours).  He also moved from 
night classes to day classes.  His self-confidence and self-
esteem greatly improved.  His medication prevented further 
seizures and his physician determined that conservative 
treatment of his back was appropriate.  The vocational 
rehabilitation counseling psychologist noted that the veteran 
was cooperative in all phases of counseling.  He helped work 
out class schedules and was pro-active in identifying a 
practicum and potential employment site.  He was looking 
forward to completing his education and returning to the work 
force.

In September 1994, the veteran was admitted to a VA medical 
facility for treatment of PTSD symptoms.  He complained of 
nightmares on a monthly basis, flashbacks roughly three times 
a week, and intrusive thoughts when driving.  He also 
complained of emotional numbing, problems with intimate 
relationships, and feelings of detachment and estrangement 
from society.  He experienced poor sleep, hypervigilance, 
exaggerated startle response, problems with his concentration 
and short-term memory, as well as anger outbursts and 
depression.  The discharge diagnoses included PTSD; recurrent 
moderate to severe depression; and a history of marijuana 
abuse and chronic low back pain.  His GAF score was 45 and 
the examiner noted that the veteran had severe symptoms 
affecting all areas of his life. At that time, he was deemed 
able to pursue vocational rehabilitation to some extent.

March 1995 written statements from three vocational experts, 
who did job development in the veteran's home town, all 
essentially related that the likelihood of finding employment 
for a person in the Human Services field, working a three 
hour workday, a maximum of 15 hours per week, in the area was 
very low to non-existent.  It was noted that employers would 
not consider a person for employment if the individual could 
not work a minimum of 20 hours a week.

During his April 1995 personal hearing at the RO, the veteran 
testified regarding his back disability.

The report of the veteran's May 1996 VA orthopedic 
examination notes he complained of constant back pain that 
was somewhat relieved by lying flat on his back.  Upon 
examination, the examiner opined that the veteran's chronic 
depression and PTSD contributed significantly to his chronic 
pain and offered that there were minimal exaggerative 
responses during testing.

A December 1996 VA psychiatric examination report indicates 
that the veteran complained of sleep disturbance, avoidant 
behavior, anger, heightened irritability, and arousal with 
some degree of hypervigilance.  He denied intrusive thoughts, 
nightmares or anxiety.  He was married seventeen years and 
lived with his wife and five children.  He spent his time 
socializing and hunting with a neighbor. Examination revealed 
that the veteran's speech was relevant, coherent and logical. 
There was no evidence of thought disorder.  He denied any 
auditory hallucinations or paranoid delusions.  The veteran's 
mood was euthymic and his affect was appropriate and full.  
He was oriented in three spheres and his recent and remote 
memory was intact.  His attention and concentration were 
fair, as were his insight and judgment.  The diagnoses were 
mild PTSD and a history of alcohol and marijuana dependence.  
A GAF score of 60 was assigned, with the highest level in the 
last year assessed as 40.  A signed addendum notes that the 
highest GAF score in the past year was 60 and states that the 
veteran did not have PTSD secondary to an in-service jeep 
accident.

Another December 1996 VA psychiatric evaluation of the 
veteran notes his complaints of depression, hypervigilance, 
difficulty controlling his anger and light sleeping patterns.  
He complained of nightmares about Vietnam and difficulty 
getting along with people.  The examiner noted that the 
veteran did not endorse recurring distressing dreams about 
his traumatic event or flashbacks, nor did he endorse 
intense, psychological distress at exposure to events that 
symbolized or resembled any aspect of the traumatic event.  
He could not recall important aspects of the trauma and did 
not endorse efforts to avoid thoughts or feelings about the 
event.  The examiner opined that the veteran did not meet the 
criteria for a PTSD diagnosis.  The diagnosis was dysthymic 
disorder, and a GAF score of 60 was assigned.

A January 1997 VA Social and Industrial Survey, conducted by 
a social worker, reveals that the veteran did not describe 
intrusive recollections.  He reported bad dreams, but was 
unable to recall their themes.  He stated that he loved his 
wife and children and was mildly optimistic that his future 
would improve.  He slept from approximately midnight to 7:00 
AM.  He complained of being in a constant rage and said that 
this rage came from his constant physical pain.  He also 
described using marijuana to ease his pain or to relax.  The 
social worker offered that the veteran's lack of ambition, 
extremely poor work history, and his episodes of rage were 
attributable to his marijuana abuse and not to his Vietnam 
experiences.  Moreover, the examiner offered that the veteran 
did not appear to re-experience any traumatic event and there 
was no avoidance of stimuli associated with trauma.  Finally, 
there were no symptoms of increased arousal.

August 1997 written statements from the veteran's wife and 
his friend are to the effect that the veteran continued to be 
disabled as a result of his physical and PTSD symptoms.  The 
friend stated that the veteran's physical endurance was poor 
and that he usually rested once or twice a day.  The friend 
had a special permit allowing him to hunt from his van and 
the veteran's son often went along to help them.  The friend 
also witnessed the veteran's anger outbursts.  The veteran's 
wife stated that, although the veteran had improved in his 
PTSD symptoms and pain management, he still spent two thirds 
of his day reclining because of back pain.  He continued 
experiencing panic attacks and anger outbursts.  He remained 
drug and alcohol-free for four and one half years.  He was 
easier to communicate with and became involved in "low- key" 
family traditions.  He also developed a relationship with an 
elderly neighbor and regained his children's trust.  However, 
she believed that his physical pain and PTSD symptoms 
precluded him from being able to work.

During his August 1997 personal hearing at the RO, the 
veteran testified that he developed a friendship with his 
neighbor when he offered to drive the neighbor to doctors' 
appointments and do his banking for him.  The veteran also 
spent time at the neighbor's home watching television in 
order to avoid problems at his own home.  He hunted with the 
neighbor from his truck.  The veteran's 14-year old son 
helped him drag the dead deer to the truck and put it in the 
truck.  He testified that he received all his treatment 
through VA, but received pain pills from a private physician 
because VA no longer furnished them.

VA treatment records, dated from December 1996 to June 1998, 
show treatment for PTSD and depression with ongoing problems 
with sleep and anger control.  In August 1997, the veteran 
complained of difficulty falling and staying asleep.  His 
appetite and energy were good, but he experienced a lot of 
physical pain and admitted to a depressed mood, with 
occasional suicidal thoughts.  He worried about anger 
outbursts.  In March 1998, his affect was assessed as being 
in the good range and appropriate to the situation.  He was 
diagnosed with PTSD in fair control, but not fully managed.  
A May 1998 progress note shows that the veteran's PTSD, 
depression, anxiety and chronic pain syndrome were all 
exacerbated by his upcoming scheduled radical prostatectomy.  
He reported an increase in his underlying pain and increased 
irritability with his family, as well as severely disrupted 
sleep.  His medication was increased at that time.

VA treatment records, dated from July 1998 to September 1999, 
reveal that the veteran continued to seek treatment for his 
chronic pain syndrome and PTSD symptoms.  In October 1998, 
the veteran's affect was reportedly broad with appropriate 
range, some of which was forced.  He reported continued anger 
outbursts.  His thought content was evaluated as within 
normal limits.  A March 1999 progress note indicates that the 
veteran was on a lot of psychotropic medication at the time 
that affected his mental and his reaction time.  His speech 
was a bit slurred and slowed and his thought processes 
generally linear.  His sensorium was somewhat dulled, with a 
decreased level of alertness, and he was oriented in four 
spheres.  He reported feeling a bit drugged.  He was 
diagnosed with PTSD and his general condition was described 
as fair.  His Lorazepam was discontinued in hopes of 
improving his mentation.  A September 1999 psychiatric 
progress note indicates that the veteran reported doing "real 
well."  Previously, he was depressed and had increased his 
levels of Serzone.  He had difficulty sleeping and staying 
asleep, and had increased energy.  He was alert, pleasant and 
cooperative, with normal psychomotor activity.  His affect 
was calm and euthymic and his thoughts were focused.

During his August 1999 personal hearing at the RO, the 
veteran testified primarily regarding his in-service PTSD 
stressors.  He also indicated that all his treatment was 
through VA, except for a pain clinic from which he had 
already submitted treatment records.

According to the examination report, during his October 28, 
1999 VA psychiatric examination, the veteran abused his 
prescriptive medication in front of the examiner, and was 
suspected of excusing himself in order to go smoke marijuana 
in his vehicle.  He complained of depression, anxiety and 
anger.  He also complained of daily intrusive thoughts; a 
nightmare approximately three times a week; panic attacks, 
three times a week; and flashbacks, three to four times a 
month.  He reported avoidant behavior of stimuli and crowded 
places; of not feeling close to anyone; and emotional 
numbness.  He had difficulty sleeping; problems with 
irritability and anger outbursts; difficulty concentrating; 
and problems with hypervigilance and a severe startle 
reaction. 

Examination revealed that the veteran tended to defocus and 
go off on tangents.  His thoughts were generally goal 
directed and reality based, except for the way his Vietnam 
experiences intruded on his present.  There was no evidence 
of loose associations.  His interpretation of proverbs was 
abstract and sophisticated.  There was no evidence of 
delusions or hallucinations.  The veteran's behavior was 
appropriate, with good eye contact, and no unusual motor 
active.  He reported last having a suicidal thought 
approximately one month before the interview and his last 
thought of harming someone, had been the day before.  He was 
well-groomed and oriented to time place and person.  His 
memory was grossly intact.  There was no evidence of 
obsessive or ritualistic behavior; his speech was clear and 
fluent, with a normal rate and sufficient volume.  There were 
no latent responses or pressured speech noted.  There were no 
irrelevant, illogical or obscure speech patterns noted. The 
diagnosis was severe, chronic PTSD, with secondary 
depression.  A GAF score of 40 was assigned, with the highest 
GAF score in the past year assessed as 40 as well.  The 
examiner offered that the veteran was unable to work as a 
result of his PTSD.

Subsequently, based on the findings noted above, a 70 percent 
rating for PTSD was assigned effective October 1999, the date 
of the examination showing the increased pathology.

The veteran's VA outpatient treatment records for July 2001 
through August 2002 essentially show him receiving treatment 
for various disorders, including treatment for back pain and 
for PTSD.

II. Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 
Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The Board notes that January 1997 rating decision granted 
service connection for PTSD, effective from February 1992 and 
subsequently revised to reflect an effective date in August 
1991, when the disability was first assessed as shown in his 
VA outpatient treatment reports.  An initial 30 percent 
rating was assigned, effective from the date of the award of 
the benefit.  In a March 2000 rating decision, the RO 
increased the rating to 70 percent, effective from October 
28, 1999, the date of the veteran's VA psychiatric 
examination showing an increase in severity.  Currently, the 
veteran is contesting only the initial 30 percent rating, 
effective from time of the award of the benefit to the time 
of the October 1999 VA psychiatric examination.  The Court 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

During the pendency of the veteran's appeal, and effective on 
November 7, 1996, substantive changes were made by regulatory 
amendment to the schedular criteria for evaluating mental 
disorders, as set forth in 38 C.F.R. §§ 4.125-132.  See 61 
Fed. Reg. 52,695-52,702 (1996) codified at 38 C.F.R. § 4.130 
(2005).  The changes included redesignation of section 4.132 
as section 4.130, and the revision of the newly redesignated 
section 4.130.  Also, the general rating formula for mental 
disorders was replaced with different criteria.  And, in some 
instances, the nomenclature employed in the diagnosis of 
mental disorders was changed to conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM- IV), that replaced 
DSM-III-R.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).  Qualifying this rule is the 
Court's holding that the Board may not apply the revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations.  See Green v. Brown, 10 Vet. App. 
111, 117 (1997).  While, in Rhodan v. West, 12 Vet. App. 55 
(1998), the Court stated that a liberalizing regulation 
cannot be applied retroactively unless the regulation 
contains language that permits it to be so applied, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made during the pendency of the claim.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old and the new regulations in 
making its rating decision dated January 1997.  The January 
1997 SSOC and the February 2001 SOC evaluated the veteran's 
claim using the new regulations now in effect.  The March 
2000 SSOC evaluated the veteran's claim using the old and new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, supra.

Under the old, pre-November 7, 1996, criteria set forth under 
DC 9411 (for PTSD), a 30 percent disability evaluation was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  38 C.F.R. § 4.132, DC 9411 (1996).  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficient and reliability levels as 
to produce definite industrial impairment.  Id.

Further, under the old, pre-November 1996 criteria, a 50 
percent rating for PTSD was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  Id.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  A 70 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent evaluation was warranted (1) 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under DC 9411 is an 
independent basis for granting a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, DC 9411 (for PTSD), is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  38 C.F.R. § 4.130 (2005).  Under DC 
9411, a 30 percent disability rating is in order when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (2005), effective November 7, 1996.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DSM-IV).  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  A GAF score of 41-50 denotes serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  Id.  A GAF score of 51 to 60 denotes 
moderate symptoms, or moderate difficulty in social and 
occupational functioning.  Id.  A GAF score of 61-70 denotes 
mild symptoms or some difficulty in social and occupational 
functioning.  Id.  

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2005).

The question in this case is whether those signs and symptoms 
are attributable to the service-connected PTSD, or to the 
veteran's other non-service connected psychiatric disorders, 
such as depression (for which service connection was 
subsequently granted in the March 2000 rating decision), 
poly-substance dependence, and a personality disorder.

Giving the benefit of the doubt to the veteran, after 
considering all of the objective evidence of record, the 
Board is of the opinion that an increased rating of 50 
percent, but no higher, is warranted for the veteran's 
service-connected PTSD for the period from August 16, 1991 to 
October 28, 1999.  The medical evidence indicates that his 
symptomatology has included anger and irritability, social 
isolation, depression, and a need for prescribed medication, 
as documented in the February 1992, September 1993, September 
1994, and December 1996 VA examination reports and in-patient 
and outpatient treatment records.  The VA examiner in 
February 1992 described mild PTSD and assigned a GAF score of 
70, and mild PTSD was noted on the September 1993 VA 
discharge summary; although, in September 1994, VA physicians 
said the veteran had severe symptoms affecting all areas of 
his life, diagnosed PTSD and moderate to severe recurrent 
depression, and assigned a GAF score of 45; while, in 
December 1996, a VA examiner described the veteran as 
oriented with mild PTSD, and two VA examiners assigned GAF 
scores of 60.

VA medical records, dated from 1996 to 1999, reflect the 
veteran's complaints of sleep difficulty and anger control, 
with a depressed mood and occasional suicidal thoughts.  An 
October 1998 clinical record indicates the veteran's affect 
was appropriate but, a March 1999 progress note indicates 
that the veteran took a lot of psychotropic medication that 
affected his mental and reaction time, making his speech 
slurred and slow and his thought processes generally linear.  
Subsequently his medication was adjusted and a September 1999 
psychiatric progress note indicates that the veteran was 
doing well.

As noted above, GAF is a scale reflecting a patient's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness. 
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

Moreover, there is no assertion or showing that the GAF 
scores assigned to the veteran have been inconsistent with 
the clinical findings.  In September 1994, the VA discharge 
summary does not reflect symptoms inconsistent with a 50 
percent evaluation and describes the veteran as moderately to 
severely impaired.  The objective medical evidence further 
demonstrates that for the period in question the veteran 
reported sleep difficulty, nightmares, intrusive thoughts, 
emotional numbing and feelings of estrangement from society.  
The examiner at that time said the veteran had severe 
symptoms that affected all areas of his life.

As noted above, the veteran's PTSD symptoms appear to 
fluctuate.  While in 1992 and 1993, VA examiners described 
the veteran as having mild PTSD; in 1994, major impairment 
was evident as seen when a GAF score of 45 was assigned; but, 
in December 1996, VA examiners assigned GAF scores of 60 and 
reported mild PTSD. 

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under DC 9411 is warranted, under 
the regulations currently in effect, for the period from 
August 16, 1991 to October 28, 1999.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in 1991 that was 
ultimately treated with in-patient hospitalization and 
prescribed medication.  He experienced difficulty controlling 
his temper, and in establishing and maintaining social 
relationships.  However, starting in 1992, he participated in 
the VA vocational rehabilitation program with an accounting 
and bookkeeping goal but withdrew due to physical and 
emotional problems.  He returned to the program but had 
problems with pain and medication that limited his work 
tolerance.  See Mittleider, supra.  Medical specialists 
determined that the veteran should be on a limited work 
tolerance schedule on a part time basis and the 1993 CHT 
reports describe a severe disability.  The veteran did well 
in his college courses and pursued a new field of Human 
Services but, in 1995, vocational experts opined that it was 
unlikely that the veteran would find a part-time job in that 
field in his home town.  In December 1996, one VA examiner 
reported mild PTSD, although another opined that the veteran 
did not meet the criteria for PTSD.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411, 
effective either prior to or after November 7, 1996.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking. However, it is 
apparent that his symptoms, especially his irritability, 
social isolation and depression, have impaired his social and 
occupational functioning by reducing his reliability and 
productivity.  In these circumstances, therefore, the Board 
finds that a 50 percent evaluation is warranted for service-
connected post-traumatic stress disorder.  See 38 C.F.R. § 
4.21 (not all cases will show all findings specified in the 
rating criteria, but the rating must in all cases be 
coordinated with actual functional impairment).

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation, under the old or current regulations.  
Even though the Board has determined that a 50 percent rating 
is warranted in this case, there is not a question as to 
whether the 70 percent rating should be assigned.  38 C.F.R. 
§ 4.7.  First, we have determined that the increase to 50 
percent is warranted by the reasonable-doubt doctrine.  
Second, the Board would point out that there is simply no 
indication of diagnosed psychiatric impairment to warrant a 
70 percent rating under the current regulations.  See DC 
9411, effective prior to and after November 7, 1996.

The December 1996 VA examination findings, to include that 
the veteran was oriented, and his affect was appropriate and 
full with fair insight, judgment, and concentration, are 
barely representative of a 50 percent rating under the above-
cited criteria, effective both prior to and after November 7, 
1996.  Further, there is no convincing evidence of speech 
that is illogical, obscure or irrelevant; near-continuous 
panic affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; or 
spatial disorientation, or is there evidence of severely 
impaired ability to maintain favorable relationships.  
Moreover, there has been no demonstration of neglect of 
personal hygiene and that he was not well groomed (he was 
described as presentable in the November 1991 VA medical 
record).  The veteran denied hallucinations or delusions.  
The medical evidence is that he had good relationship with 
his wife to whom he has been married for more than 17 years, 
and his five children and, in 1997, he testified that he 
developed a friendship with a neighbor whom he assisted.  The 
objective findings of the VA examination reports and 
discharge summaries in 1992, 1993, 1994, and 1996, and the 
other medical evidence, to include relevant and logical 
speech and the report that the veteran is oriented, are 
barely representative of pertinent disability warranting a 50 
percent rating under both the former and the current rating 
criteria.

In reaching this decision, the Board recognizes that the 
veteran's capability to work was at times attributed to non-
service-connected disorders, such as a personality disorder, 
and the records also describe a history of drinking alcohol, 
as well as other substance abuse.  Nevertheless, the record 
also establishes that he has been treated for nearly 15 years 
for chronic symptoms nondissociable from the service-
connected PTSD that included nightmares and sleep difficulty, 
flashbacks, depression, social isolation, and difficulty 
managing anger.  See e.g., Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (factors listed in the rating formula are examples 
of conditions that warrant a particular rating and are used 
to help differentiate between the different evaluation 
levels.).  Resolving reasonable doubt in the veteran's favor, 
and without ascribing error to the action by the RO, the 
Board concludes that the criteria for the assignment of a 50 
percent rating for PTSD for the period from August 16, 1991 
to October 28, 1999, have been satisfied.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005).  The overall 
disability picture with respect to the service-connected PTSD 
now under consideration does not show any significant 
impairment beyond that contemplated in the 50 percent rating 
assigned under Diagnostic Code 9411.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD 
disability, for the period from August 1991 to October 28, 
1999, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial disability rating of 50 percent, but no more, for 
post-traumatic stress disorder is granted, for the period 
from August 16, 1991 to October 28, 1999, subject to the 
rules and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


